In an action for a divorce and ancillary relief, *283the plaintiff former wife appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Beldock, J.H.O.), entered February 23, 1996, as awarded sole custody of the parties’ infant son to the defendant former husband.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court properly determined that, in light of the totality of the circumstances, the best interests of the parties’ child were served by awarding custody to the defendant (see, Eschbach v Eschbach, 56 NY2d 167, 171; Fanelli v Fanelli, 215 AD2d 718, 719). There is no indication in the record that either the court or the court-appointed forensic evaluator, in arriving at the conclusion that the child’s best interests would be served by awarding custody to the defendant, placed undue weight on the defendant’s relative wealth. The court did not err in setting aside the parties’ temporary joint custody agreement (see, Braiman v Braiman, 44 NY2d 584, 589-590; Trolf v Trolf, 126 AD2d 544). The record clearly indicates that joint custody would have been inappropriate.
The plaintiff’s remaining arguments are without merit. O’Brien, J. P., Sullivan, Goldstein and Luciano, JJ., concur.